      Case: 1:20-cv-07257 Document #: 1 Filed: 12/08/20 Page 1 of 5 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

TRUSTEES OF THE CHICAGO PAINTERS                         )
AND DECORATORS PENSION FUND,                             )
TRUSTEES OF THE CHICAGO PAINTERS                         )
AND DECORATORS WELFARE FUND,                             )
TRUSTEES OF THE CHICAGO PAINTERS                         )
AND DECORATORS DEFERRED SAVINGS                          )
FUND, TRUSTEES OF THE CHICAGO                            )
PAINTERS AND DECORATORS                                  )
APPRENTICESHIP FUND, TRUSTEES OF                         )         No.
THE CHICAGO PAINTERS AND                                 )
DECORATORS SCHOLARSHIP FUND,                             )         Judge:
AND TRUSTEES OF THE CHICAGO                              )
PAINTERS AND DECORATORS JOINT                            )         Magistrate:
COOPERATION TRUST FUND,                                  )
                                                         )
                                  Plaintiffs,            )
                                                         )
                                                         )
                                                         )
        v.                                               )
                                                         )
TOUCHS TOI, Inc.                                         )
an Illinois Corporation.                                 )
                                                         )
                                  Defendants.            )

                                                COMPLAINT

        Plaintiffs, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS PENSION

FUND, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS WELFARE FUND,

TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS DEFERRED SAVINGS

FUND,        TRUSTEES        OF      THE        CHICAGO      PAINTERS            AND   DECORATORS

APPRENTICESHIP             FUND,      TRUSTEES      OF       THE     CHICAGO       PAINTERS   AND

DECORATORS SCHOLARSHIP FUND, AND TRUSTEES OF THE CHICAGO PAINTERS




                                                    1
       Case: 1:20-cv-07257 Document #: 1 Filed: 12/08/20 Page 2 of 5 PageID #:2




AND DECORATORS JOINT COOPERATION TRUST FUND, by their attorneys, Donald D.

Schwartz, James R. Anderson, Grant R. Piechocinski, and ARNOLD AND KADJAN LLP,

complain against Defendant TOUCHS TOI, Inc. (“TOUCHS”), a, Illinois corporation, as

follows:

                                             COUNT I

                                      Jurisdiction and Venue

       1.      Jurisdiction of this cause is based on Section 502 of the Employee Retirement

Security Act of 1974, 29 U.S.C. Section 1132, 1145 (“ERISA”), as amended, and 28 U.S.C.

Section 1331 and Section 301 of the National Labor Relations Act, as amended at 29 U.S.C.

Section 185 et seq.

       2.      The Northern District of Illinois is the proper venue pursuant to 29 U.S.C. Section

1132(e)(2) as the Plaintiffs Funds are administered here in this judicial district.

                                            The Parties

       3.      The Plaintiffs are the TRUSTEES OF THE CHICAGO PAINTERS AND

DECORATORS PENSION FUND; TRUSTEES OF THE CHICAGO PAINTERS AND

DECORATORS WELFARE FUND; TRUSTEES OF THE CHICAGO PAINTERS AND

DECORATORS DEFERRED SAVINGS FUND; TRUSTEES OF THE CHICAGO PAINTERS

AND DECORATORS APPRENTICESHIP FUND; AND TRUSTEES OF THE CHICAGO

PAINTERS AND DECORATORS SCHOLARSHIP FUND, AND TRUSTEES OF THE

CHICAGO PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND (“the

Funds”), and have standing to sue pursuant to 29 U.S.C. Section 1132(d)(1).




                                                  2
         Case: 1:20-cv-07257 Document #: 1 Filed: 12/08/20 Page 3 of 5 PageID #:3




         4.     The Funds have been established pursuant to collective bargaining agreements

previously entered into between the Painters District Council #14 and its affiliated locals (the

“Union”) and certain employer associations whose employees are or were covered by one or more

collective bargaining agreements with the Union.

         5.     The Funds are maintained and administered in accordance with and pursuant to the

provisions of the National Labor Relations Act, 29 U.S.C. Section 186, et seq., as amended,

ERISA, 29 U.S.C. Section 1001, et seq., and also pursuant to the terms and provisions of the

collective bargaining agreements and Declarations of Trust (“Trust Agreement”) which

established the Funds.

         6.     Defendant TOUCHS TOI, Inc. (“TOUCHS”), a domestic corporation, is an

employer engaged in an industry affecting commerce which entered into a collective bargaining

agreement (“Labor Agreement”) with the Union on or about September 24, 2017, whereby

TOUCHS agreed to be bound by the provisions of the Labor Agreement and any subsequent

agreements negotiated between the Union and certain employer associations. A copy of the Labor

Agreement is attached as “Exhibit A.”

                                        The Agreements

         7.     Pursuant to the provisions of the Labor Agreement, TOUCHS is bound to the Trust

Agreements and is required to make periodic contributions to the Funds for each hour worked by

its bargaining unit employees working within the occupational and jurisdictional scope described

therein at the rate and in the manner specified by the Labor Agreement and the Trust Agreements.

In addition, TOUCHS is required to make contributions to the Funds measured by hours worked

by subcontractors performing painters’ or tapers’ work who fail to make contributions to the

Funds.




                                                3
       Case: 1:20-cv-07257 Document #: 1 Filed: 12/08/20 Page 4 of 5 PageID #:4




       8.        Under the terms of the Labor Agreement and Trust Agreement to which it is bound,

TOUCHS is required to submit all necessary books and records to Plaintiffs’ auditor for the

purpose of determining whether or not TOUCHS is in compliance with its obligation to contribute

to the Funds. In addition, the Labor Agreement and the Trust Agreements require TOUCHS to

pay liquidated damages, interest, auditors fees, and all attorneys’ fees and court costs incurred by

the Funds in the collection process.

                                             The Claim

       9.        TOUCHS has breached the provisions of the Labor Agreement and Trust

Agreements by failing to produce its reports and contributions to Plaintiffs’ auditors for a fringe

benefit contribution compliance audit for the period beginning September 2017 to the present.

       10.       TOUCHS is obligated to pay the attorneys’ fees and court costs incurred by the

Plaintiffs pursuant to the Labor Agreement, the Trust Agreements, and 29 U.S.C. Section

1132(g)(2)(D).

       11.       Pursuant to 29 U.S.C. Section 1132(g)(2)(C), Plaintiffs are entitled to an amount

equal to the greater of:

                 (i)    interest on the unpaid contributions; or

                 (ii)   liquidated damages provided for under the Trust Agreements not in excess

                        of 20% of the amount that is due.

       WHEREFORE, Plaintiffs pray for relief as follows:

       A.        That TOUCHS be ordered to produce its books and records for a fringe benefit

fund contribution compliance audit for the period from September 14, 2017 through the present

and that judgment be entered in favor of Plaintiffs and against the Defendant TOUCHS;




                                                  4
      Case: 1:20-cv-07257 Document #: 1 Filed: 12/08/20 Page 5 of 5 PageID #:5




       B.      This Court enjoin TOUCHS from violating the terms of the collective bargaining

agreement and Trust Agreement by failing to make timely payments to the Funds and TOUCHS

be ordered to resume making those payments.

       C.      Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and

costs incurred in the prosecution of this action, together with liquidated damages in the amount of

20%, all as provided in the applicable agreements and ERISA Section 502(g)(2).

       D.      This Court grant Plaintiffs such other and further relief as it may deem appropriate

under the circumstances.

                                             Respectfully submitted,

                                             TRUSTEES OF THE CHICAGO PAINTERS
                                             AND DECORATORS PENSION FUND, et al.,


                                             By: _/s/Grant R. Piechocinski
                                                    One of their Attorneys
DONALD D. SCHWARTZ
JAMES R. ANDERSON
GRANT R. PIECHOCINSKI
ARNOLD AND KADJAN, LLP
35 East Wacker Drive, Suite 600
Chicago, Illinois 60601
(312) 236-0415




                                                5
